BELCHER, C. C.
The judgment in this case was rendered by the superior court of Sonoma county on October 1, 1888. Subsequently three appeals were taken by the defendant Hirschler. The first appeal was dismissed, without prejudice, on the ground that the transcript was not filed in time. The second appeal was from the judgment alone, on a bill of exceptions. The third appeal was from the judgment, and an order denying a new trial, and, in so far as it was from the order, was dismissed on September 30, 1889: 80 Cal. 626, 22 Pac. 296. The records on the last two appeals from the judgment are the same, and they may be disposed of together. No brief has been filed on behalf of the appellant, and we are therefore not advised on what particular ground or grounds he relies for a reversal. We have, however, examined the records, and in our opinion no error prejudicial to the appellant is therein shown. We advise that the judgment be affirmed.
We concur: Foote, C.; Fitzgerald, C.
PER CURIAM.
For the reasons given in the foregoing opinion the judgment is affirmed.